Citation Nr: 0703569	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  05-10 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for the cause of the 
veteran's death; and if so, whether the claim may be granted.


REPRESENTATION

Appellant represented by:	Antonio F. Bendezu, Attorney


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran, who had active service from March 1966 to March 
1969, died in May 1996.

This appeal arises from a November 2004 rating decision which 
denied the appellant's claim for service connection for the 
cause of the veteran's death.

The Board notes that the appellant, through her attorney, 
raised an issue with respect to the timeliness of a Notice of 
Disagreement filed in October 2000.  This issue, however, is 
not before the Board at this time.  The Board notes that if 
the above-mentioned benefit is awarded, the issue of 
timeliness of the October 2000 Notice of Disagreement can be 
raised after the RO determines the effective date of such 
benefit.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board must address the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) which 
imposes obligations on VA in terms of its duties to notify 
and assist claimants.  A review of the claims file reveals 
that the appellant has not been properly notified of what 
evidence is needed to reopen her claim.  Therefore, it is 
apparent that the Board must remand this case to ensure that 
the appellant is properly notified of the VCAA and to 
determine whether all evidence needed to consider the claim 
has been obtained.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).



Accordingly, the case is REMANDED for the following action:

1.  Development contemplated by the VCAA 
should be undertaken, including, but not 
limited to, informing the appellant of 
the information and evidence not of 
record (1) that is necessary to reopen 
(what would constitute new and material 
evidence, see Kent, supra) and 
substantiate the claim; (2) that VA will 
seek to obtain; and (3) that the claimant 
is expected to provide.  The appellant 
should also be advised to provide any 
evidence in her possession that pertains 
to the claim.  In addition, the appellant 
should be informed that an effective date 
for the award of benefits will be 
assigned if service connection for the 
cause of the veteran's death is awarded.

2.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, 
the appellant should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



